On Rehearing.
PROVOSTY, J.
[3] A rehearing was granted on the question of the right of the plaintiffs to prosecute this suit in forma pauperis. The plaintiffs are three negro children, owning nothing except the household effects left by their father, inventoried at $194. THe affidavit for bringing the suit in forma pauperis was made in due form. The costs of the suit amount, we are informed by counsel, to $425, and we readily accept the statement as being correct, in view of the elaborate trial and voluminous .transcripts.
For being entitled to sue in forma pauper-is, it is not necessary that the would-be litigant should be destitute even of a mattress upon which to lie, or a table upon which to eat, or a chair upon which to sit. Moreover, in the present case, the household furniture would not suffice for meeting the cost bill, even if sold at full value. And because friends, or sympathetic or charitable persons, are willing to come to his assistance, rather than see him deprived of legal recourse, detracts in no way from his poverty within the intendment of the forma pauperis act. Act No. 156, p. 223, of 1912; Jackson v. Cousin, 138 La. 197, 70 South. 96; Mathis v. K. O. R. R., 140 La. 855, 74 South. 172; Kaufman v. Clark, 141 La. 316, 75 South. 65, L. R. A. 1917E, 756; Smith v. Lyon Cypress Co., 140 La. 507, 73 South. 312. We think the plaintiffs were “poor” within the meaning of said act.
The judgment condemning the plaintiffs to pay the costs is therefore set aside. In all other respects the judgment heretofore handed down by the court herein is affirmed.
MONROE, C. J., takes no part, not having heard the argument.